Court of Appeals No. 04-14-00497-CV
                                    Trial Court No. 12-1923-CV



                                               IN THE
                                FOURTH COURT OF APPEALS                            - ~/
                                     SAN ANTONIO, TEXAS                        ^>
                                                                               r    J        —      5"p


                                           DAVID GOAD                          ^ ^C          3
                                                          Appellant,            i
                                                v.



                          THE COUNTY OF GUADALUPE, I EXAS,
                                                          Appellc.




             OBJECTION TO APPELLEE'S MOTION TO REMAND TO TRIAL
                                     COURT FOR NON-SUIT



TO Till-; HONORABLE COURT OF APPEALS:


         1. Appellant. David Goad (Goad), brings this OBJECTION to convince the Court that

dismissing this case is not in the best interest ofjustice, the appellant (his daughters), or the

people of Texas.


        2. Found in Goad's Notice of Appeal "5. This appeal involves hand upon the Court hy


the District Clerk Dehi Crow, ami other powerful Giuukihtpe County Ojiicials." Since this

appeal was filed. Goad has learned that his alligations noted above are an understatement to say

the least.


        3. Now. we have Matthew Tepper. attorney for the appelle. brings yet more deception.


I le claims. "I attempted to confer" in his Certificate of Conference. I suppose this means he

"thought" about conferring, therefore he considers tlie attempt made. Please order Mr. Tepper to

produce his phone records to 830-515-2052 or anything else, which disproves his deception. I

have never in my life. living in five states over nearly 60 years witnessed attorneys and public
officials who lie. cheat, and steal as they do here. Why. because no one in this slate has the brass


to change course.


        4. The properly in question is a lot at Zuehl Airfield Goad purchased under the fexas Gift

to Minors Act. to assist his two daughters through college. This Act provides that Goad is


custodian of said property until his two daughters reach the age of 21 years. Shortly after the


purchase of this lot. a fence was placed across the front of it blocking all public access to a public


use roadway. Yes. the same as if Goad had came to your home and placed a fence blocking your


access to the road. 1 know this is impossible, it is unheard of. and it is against the law.


HOWEVER. NOT IN TEXAS.


        5. Nowhere in the United States can one find this blocking public access (a legal search


was conducted from the U.S. Supreme Court down through each state) except in Texas. Nol only


can it not be found elsewhere, some idiot had already tried the same litigation in Jupe v. City of


Schertz, 604 S.W.2d 405 (Tex.App.-San Antonio 1980). Both subdivision map(s) in the Jupe


case and at Zuehl Airfield contained the exact same wording regarding access to public use


roadways (grants provided by the lawful landowner (subdivide]*)). Yet. the judge(s) allowed over


a million dollars to be spent on litigation costs, and il is still going on. In fact. 85 year old


Dorothy Golding and Goad are before this court on appeal from another Zuehl case surrounding

the same lot. BUT. the decision in Jupe upheld by this court supported Goad. BUT ignored by all

the judges!!!!                                                                                      ■


        6. Not only did Guadaiupe County refuse to allow Goad multiple requests to protest the


taxes on a property, which had no public access (fenced out and landlocked), they named Goad's


two daughters in a lawsuit in which Goad was custodian and they had no authority to act while


under the age of 21. Then behind Goad's back they signed a tax agreement with one daughter to


pay the taxes while Goad was appealing said taxes. Goad's daughter feared losing the property
                                                                                                        i




and had no authority to sign any agreement until see reached 21 years of age. The taxes then
doubled, and then, were reduced to less than Goad had first paid for the property. Did the


attorney from McCreary. Veselka. Bragg & Allen disclose this to the court. NO. why should he.


it was more money for his client? And. who is going to do anything about it?


        7. Goad then filed a lawsuit for fraud and violations of his constitutional rights against

those at the appraisal district (Osborne Exhibit "A' and Strey) the actions of Judge Frieshanan in


said suit can only be described as fraud upon the Constitution of the United States, the court, and


his oath, see attached complaint. Exhibit "A". Motion for Fair Trial Venue Change, denied


without support of statue or law. Exhibit "li". and Motion to Reinstate After Dismissal. Please


read the judges comments found within the Agreed Record. Exhibit "C". Judge Friesenhahn


dismissed the case for lack ofjurisdiction because "When the documents were stored at the


appraisal district and sanitized the appraisal district was involved. I have no jurisdiction in this

case." Goad did not sue the district, he sued individually. Judge Eriesenhahn rejects all

Constitutional and Federal law by stating. "We're going by state law because we're in state court


not a federal court." while rejecting all case law Goad attempts to present. In addition. Judge

Friesenhahn rejects Goad's Motion for Fair Trial Venue Change by staling. "Theproblem is it is

a Fair Trial Venue Change motion and were not a trial. "A quick read of the new statute

(enacted in 2013) clearly reads its use is to remove the case upon presentation see TRCP 502.4.


(e). This is a small sample of the frauds Cioad has encountered in Guadalupe. Comal. and Bexar

Counties.                                                                                   i

       8. Do to intimidation and fear my oldest daughter transferred her interest in the lot to her

younger sister the day she turned 21 years of age in December 2012. When Goad's second


daughter turned 21 in June of 2014. she fire-sold the property. The letters of threatened :

foreclosure for non-payment of taxes continued, so Goad presumes the new owner feared losing

the property and paid the taxes, penalties, court costs and other fees.
         9. Not once did (load appear in court on this tax issue, not once would the court set a

hearing date (audio recorded) or otherwise address Goad's many motions, including, but not


limited to. Motion for Change of Venue. Special Exceptions and Motion to Dismiss. Request for


Jury Trial or even a setting notice. This is a pattern that has gone on for more than 6 years. A


pattern the slate judicial conduct committee and state bar association refuse to look into. Not


even Gregg Abbott would raise a hand when he learned first hand that Guadalupe County


Officials (district attorney and the sheriff) conspired to present fabricated evidence to a grand


jury for arrest warrants, all surrounding Zuehl Airfield and Goad. Gregg Abbott had the sworn


testimony (hearing before Guadalupe County Judge) of a man who was unaware his name had


ever been used to secure an indictment and further testimony concluded that the DA and Sheriff


fabricated a story and presented it to the grand jury. Just another case of fraud upon the court in

Texas!


         10. Goad asks this court to allow this appeal to proceed for the good of all citizens within

Texas. Surely, if this is happening to one. it is happening too many.


         11. Attorney. Tepper asserts under TRCP 162 that he can non-suit this case at this stage.


Goad disagrees. The statute is clear. "At any time before the plaintiffhas introduced all ofhis

evidence other than rebuttal, the plaintiff may dismiss a case, or take a non-suit which shall he

entered in the minutes." It is safe to say that this case has passed the point subject to TRCP 162.


Relying upon the intent of our legislators we have SPRADLIN v. JIM WALTER HOMES,

INC., 34 S.W.3d 578. 580 (lex. 2000) "Presuming that the language of the Texas Constitution

is carefully selected, we construe its words as they are generally understood. City of Beaumont

v. BouiUioH. 8%S.W.2d 143. 148 (Tex. 1995). We rely heavily on the plain language of the


Constitution's literal text. Republican Party v. Dietz. 940 S.\V.2d 86. 89 (lex. 1997): Edgewood

Iiulep. Sch. Dist. v. Kirby, 111 S.\V.2d39|. 394 (Tex. 1989). Consistent with these fundamental


principles, we "give effect to all the words of a statute and [do] not treat any statutory language
as surplusage!.] if possible." Chevron Corp. v. Redmon. 745 S.W.2d 314. 316 (I ex.1987). We

avoid constructions that would render any constitutional provision meaningless or nugatory.


Hanson v. Jordan. 145 Tex. 320. NX S.\V.2d 262.


        12. If you allow this appeal to takes its course, you too will understand why Goad is


bashing the judiciary in Texas. All Goad wanted was to provide his two daughters with funding


through college and that was taken away in this case and others cases surrounding that lot at


Zuehl Airfield.


                                           REQUEST


        13. Appellant. David Goad has two requests. 1. Order Attorney Tepper to


produce proofthat he "attempted" to confer with David Goad, then we can move for sanctions,

and 2. Allow David Goad to complete this appeal, you have only seen a sample of the facts.



                                                     ResDfietfullv submitted.




                                                      )avid Goad. Appellant Pro se
                                                     1154 Rivertree Drive
                                                     New Braunicls. Texas 78130
                                                     830-515-2052



Certificate of Service


I certify that a true copy of this OBJECTION TO APPELLEE'S MOTION TO REMAND
TO TRIAL COURT FOR NON-SUIT was served in accordance with rule 9.5 of the Texas
Rules of Appellate Procedure on each party on January 12. 2015 as follows:

McCreary. Vesclka. Bragg & Allen. P.C.
700 Jeffrey Way. Suite 1*0*0
Round Rock. Texas 78665
U.S. Mail


                                                     David (ioad
EXHIBIT "A
                                            CAUSE NO. JSC4-4995


    DAVID GOAD                                                    IN THE JUSTICE COURT
                     Plaintiff,                   §
    V.                                            §                   PRECINCT NO. FOUR


    JAMIE OSBORNE
                            Defendant.                    GUADALUPE COUNTY. TEXAS



                                   FIRST AMENDED COMPLAINT


            Plaintiff. David Goad, files this First Amended Complaint and will show the Court the


    following:


            1. Plaintiff, David Goad hereinafter known as "P-DG" resides at: i 154 Rivertree Drive.

    New Braunfels, Texas 78130.


           2. Defendant, Jamie Osborne, hereinafter known as "D-JO" whose work address is at:

    3000 North Austin Street, Sequin, Texas 78155. She is being sued individually. This suit does

    not include Guadalupe County.

           3. The real property in question is a one acre parcel purchased under the Texas Gift to

    Minors Act in September of 2007. Described as: A one acre tract ofland situated in Guadalupe

    County, Texas oul ofthe Jose Flares Survey no. 63. Abstract no. 134. being part ofone ofthose

    tracts conveyed to Dorothy Bitffmgton Golding and recorded in Volume 483. page 694 ofthe

    deed records ofGuadalupe County, Texas.

           4. Natalie Goad is the daughter of David Goad; she was a minor by statute at the time of

! the allegations set fourth herein.

\          5. All exhibit's submitted (attached hereto), or submitted in future pleadings are

| incorporated into the pleading, motion, or document of which they are attached are incorporated

    into and made a part of by reference.



                                                                                    , TEXAS
                             FACTS AND ALLEGATIONS

       6. P-DG alleges that D-JO has acted in a manor, and-or commanded others {conspired) in

violation of clearly established federal law. and Texas State law to violate P-DG"s federally

protected rights and take his property

       7. P-DG alleges: D-JO committed fraud, conspiracy, intentional or deliberate misconduct

which subjected P-DG to the deprivation of his federally protected rights. Some of the acts were

discretionary, however, others were not, and in no case, conducted in good faith.

       8. P-DG alleges D-JO destroyed or otherwise, with or without conspiracy, "sanitized" the

files in which all documents supporting the allegations set fourth in this complaint could be

found. When "sanitized" is noted at the end or within a sentence, it means that document has

been removed from D-JO's records and all the tax records of Guadaiupe County.

       9. D-JO failed to respond to her own Notice of Protest sent to P-DG on January i 4. 2008

"sanitized." Furthermore, D-JO failed to address P-DG's response to said notice "sanitized.."

        10. D-JO failed to provide P-DG a hearing to protest his taxes after she was noticed on

August 3. 2009 "sanitised" August 4.2009 "sanitized:' and on May 31.2013 "sanitized." !iu;s

denying his due process rights.


        11. On April 15, 2014, P-DG meet with D-JO at her office to review the documents


within the file regarding the subject properly based upon an FO1A request See Exhibit "A". Not

one notice from D-JO or P-DG was found or noted in the documents provided to P-DG that day

"sanitized:'


        12. On April 15,2014, P-DG explained to D-JO that the property in question was fenced-

out in 2008 from all public access and therefore its value went to zero, as the property was


landlocked and fenced out by a combination of public officials and others. It was clear during
    our conversation that D-JO was aware of the federal litigation (RICO) P-DG had brought against

    her friends and others.


            13. On April 15,2014, P-DG explained to D-JO that she needed to reevaluate (appraise)

    the property to reflect the facts due to ongoing litigation over the unpaid taxes. As a result of no

    action on the part of D-JO, a judgment was issued reflecting false/fraudulent tax evolutions

    against P-DG and his daughter Natalie. At that time Natalie was 20 years old. A young woman

    who graduated at 15 years old and at age 19 she graduated from UT Austin with a double major.

    A young woman that now has a judgment against her because of D-JO.

            14. On April 15, 2014, at the request of D-JO, P-DG signed a "Request for Field

    Inspection " See Exhibit "B" in order that D-JO may enter upon said property for evolution

    purposes. D-JO did not submit her findings, if any, to alter the Tax case.

            15. On April 15, 2014, P-DG provided to D-JO a photograph depicting an aircraft on the

    subject property with a fence across it. See Exhibit "Cl & C2," C2 was created by hand (exact

    copy of text) due to my email program making it unable to print with the text included (to large).

            16. D-JO and others valued the property at the following:

            a. S 12,500.00 before and after the property had no access (fenced out).


;           b. Increased to $21,713.00 for 2013.


            c. Decreased to $ 10,956.00 (noted on tax roles) for 2014, however, when P-DG was at D-

    JO*s office on April 15,2014, the value was noted at under $9,000.00 for 2014? We must take

    notice that property values all across Texas have risen well in the last year!

                     JAMIE QSBORNE HAS NO IMMUNITY WHATSOEVER


            17. Government officials performing discretionary functions generally are granted a

i   qualified immunity and "shielded from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a reasonable

person would have known. "Harlow v. Fitzgerald U.S. 800,818,102 S.Ct. 2727, 73 L. Ed. 2d
396 (1982).

       18. Government officials acting within their discretionary authority are immune from

civil damages if their conduct does not violate clearly established statutory- or constitutional
                                                                                                     fill
rights of which a reasonable person would have known. "Evett v. Detntff, 330 F.3d 681,687 (5

Cir. 2003).

        19. To determine whether an official is entitled to qualified immunity, two questions

must be answered: (1) whether the plaintiff has alleged a violation of a clearly established

constitutional right; and (2) if so, was the defendant's conduct objectively unreasonable in light

of clearly established law at the time of the incident. See Hare v. City of Corinth, 135 F.3d 320,

325 (5th Cir 1998) (citing Colston v. Barnhart (5th Cir. 1997).

        20. To overcome a claim of qualified immunity, a plaintiff must establish that the right an

official is alleged to have violated was "clearly established."' i.e., sufficiently clearly defined that

" a reasonable official would understand that what he is doing violates that right." Anderson v.

Creighton, 483 U.S. 635,640 (1987).


                     STATE LAW DOES NOT TRUMP FEDERAL LAW

        21. In Howlet v. Rose 496 U.S. 356,375 (1990). "state ("including Texas." added by P-

DG) law may not immunize § 1983 defendants Congress has subjected to liability/' Therefore,

any failure of P-DG to exhaust remedies under state law, immunities whether governmental or

official (stale law), or any other state rule or law is void in this case, except of course, court room

procedures. The only reason any attorney would attempt to inject Texas State law to gain




                                                  -4-
immunity in this case, would be to extract attorney fees from the hard working Guadalupe

County tax payers. P-DG reserves to later move for sanctions against any attorney who would

play/played such a game.

       22. The United States Supreme Court in Gomez v. Toledo 466 U.S. 635 (1980). found

that §1983 itself requires only two essential allegations: "By the plain terms of §1983. two-and-

only two allegations are required in order to state a cause of action under that statute. First, the

plaintiff must allege that some person has deprived him of a iederal right. Second, he must allege

that the person who deprived him of that right acted under color of state or territorial law." and

now in Ashcroft v. Iqbal, 129 S. Ct 1937 (2009) §1983 complaints now must contain factual

allegations constituting a plausible claim.

        23. The United States Supreme Court has established that pro se complaints are subject to

"less stringent standards than formal pleadings drafted by lawyers" and should be liberally

construed in the plaintiffs favor, see Erickson v. Pardus, 111 S. Ct. 2197,2200 (2007).

        24. The United States Supreme Court, in Felder v. Casey 487 U.S. 131,138 (1988),

stated in the same breath that while "[n]o one disputes the general and unassailable

proposition...that States may establish the rules of procedure governing iitigation in their own

courts[.]... by the same token, however, where state courts entertain a federally created cause of

action, " the federal right cannot be defeated by the forms of local practice."(quoting Brown

 v. Western Ry., 338 U.S. 294, 296 (1949).


                                           CONCLUSION


        25. D-JO, acts under the color of state law in her acts and in concert with the same or

 similar acts by many officials from within Guadalupe County (Judge Steel, Judge Kirkendall.

 Judge Old, Judge Sachtleben (aka The Black Robe Syndicate of Texas), Guadalupe County
District Attorney , Guadalupe County District Clerk, Debi Crow, Guadalupe County Sherriff

Zwicke. the altering ("sanitizing") of officials records by court clerks, DA. SherrilT. icourt

reporters etc. etc. and many others) which have deprived P-DG of property, due process rights,

and much, much more for the last seven years. These noted issues were all brought on as a result

of P-DG filing litigation under RICO against Guadalupe County Officials.

                                 REQUEST JUDICIAL NOTICE

       26. The following eases will prove that powerful Officials from Guadalupe Count} can

trump-up false criminal charges, have an innocent person put in jail, tortured, and do just about

anything they want to do to silence P-DG. It is for this reason that P-DG requests judicial notice

of said cases as a clear pattern exists. Furthermore, the jury trial in this case will explore the

details of these cases to link D-JO conspiracy with others (similar acts) who have the same goal.

Please take note of the following cases:


        a. Goad v. Anderson SA08CA0674


        b. Zuehl v. Goad 08-1872-CV


        c. Goad v. Crow SA11CA1056-OG                                                     :


        d. State of Texas v. Goad 09-0190-CR


        e. State of Texas v. Goad C2008-1461C


        f. Zuehl v. Goad 2010-C1 12496. appeal 04-11-00293-CV

        g. Goad v. Wyatt JSC2-1000




        27. Witnesses and evidence to be presented at the upcoming hearing on September 10.

2014. will provide more than ample facts to briny an indictment against D-JO. and others, from

even the most discriminating grand jurors.




                                                 -6-
              LEGAL FRAMEWORK AND STATFMF.XTS OF FACT

       Violations of U.S. Constitution, 4lh and 14th Amendment. Under Title 42 of the

                                United States Cod^ §1983. and 1985.

       28. "Among the civil rights intended to be protected from discriminatory state

action by the Fourteenth Amendment are the rights to acquire, enjoy, own and dispose of

property. Equality in the enjoyment of property rights was regarded by the framers ot the

Fourteenth Amendment as an essential precondition to the realization of other basic civil

rights and liberties which the Amendment was intended to guarantee. Conroy v. Manos,

679 S.VV.2d 124,133 (Tex.App.-5lh Dist., 1984). Rights in property have long been

considered basic civil rights which cannot be taken away without just cause and due

process.



       29. Due Process is that which comports with the deepest notions of what is fair and

right and just in law. U.S. Supreme Court Center, see

http://supreme.justia.com/constitution/amendment-05/16-due-process.html Due


process is violated if a practice or rule "offends some principle ofjustice so rooted in the

traditions and conscience of our people as to be ranked as fundamental. Snyder v.

Massachusetts, 291 U.S. 97,105 (1934). Procedural due process requires the government

to adhere to its own rules. United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,

268, 74 S. Ct. 499, 503, 98 L. Ed. 681 (1954) and recognize that the constitutional right to

be heard is a basic aspect of the duty of government to follow a fair process ot decision-

making when it acts to deprive a person of his possessions. Fuentes v. Shevin, 407 U.S. 67,

80, 92 S. Ct. 1983, 1994, 32 L. Ed. 2d 556 (1972).




                                                -7-
       30. The over assessing of said property was intended 10 facilitate the taking of that

property from the plaintiff. Among the civil rights intended to be protected from discriminatory

state action by the Fourteenth Amendment are the rights to acquire, enjoy, own and dispose of

property. Equality in the enjoyment of property rights was regarded by the framers of the

Fourteenth Amendment as an essential precondition to the realization of other basic civil rights

and liberties which the Amendment was intended to guarantee. Conroy v. Manos, 679 S.W.2d
124 (Tex.App.-5th Dist, 1984).Rights in property have long been considered basic civil rights

which cannot be taken away without just cause and due process.

       31. A cause of action for a violation of the 14lh Amendment can come under Title

42 of the U.S. Code, which reads in part:



           Sec. 1983. Civil action for deprivation of rights
           "Every person who, under color of any statute, ordinance, regulation, custom, or
           usage, of any State or Territory' or the District of Columbia, subjects, or causes
           to be subjected, any citizen of the United Stales or other person within the
           jurisdiction thereof to the deprivation of any rights, privileges, or immunities
           secured by the Constitution and laws, shall be liable to the party injured in an
           action at law, suit in equity, or other proper proceeding for redress...42
            U.S.C.A. § 1983 (West 1981).

           Sec. 1985. Conspiracy to interfere with civil rights
           "If two or more persons in any State or Territory conspire or go in
           disguise on the highway or on the premises of another, for the purpose of
           depriving, either directly or indirectly, any person or class of persons of the
           equal protection of the laws, or of equal privileges and immunities under the
           laws; or for the purpose of preventing or hindering the constituted authorities of
           any State or Territory from giving or securing to all persons within such State or
           Territory the equal protection of the laws...or to injure any citizen in person or
           property on account of such support or advocacy; in any case of conspiracy set
           forth in this section, if one or more persons engaged therein do, or cause to be
           done, any act in furtherance of the object of such conspiracy, whereby another is
           injured in his person or property, or deprived of having and exercising any right
            or privilege of a citizen of the United States, the parly so injured or deprived
            may have an action for the recovery of damages occasioned by such injury or
            deprivation, against any one or more of the conspirators. 42 U.S.C.A. § 1985
            (West 1981).




                                                -8-
       32. State judges and state courts are repositories of state power, and state court

action may in some cases amount to a deprivation by a state of rights guaranteed by

Fourteenth Amendment to the federal constitution. Gay v. Heller, 252 F.2d 313

(C.A.5.Fla., 1958). Congress enacted § 1983 to provide an independent avenue for

protection of federal constitutional rights. Conroy v. Manos, fn. 1. The remedy was

considered necessary because state courts were being used to harass and injure individuals,

either because the state courts were powerless to stop deprivations or were in league with

those who were bent upon abrogation of federally protected rights. Pulliam v. Allen, 466

U.S. 522,104 S.Ct. 1970,1980,80 L.Ed.2d 565 (1984)




                                           REQUESTS


       PLAINTIFF THEREFORE respectfully requests that the Court enter a judgment

including, but not limited to:


       The costs of actual losses and the maximum amount of damages allowed by the court in

which this issue is finally decided, currently not less than $ 10,000.00.

       All attorney's fees and court costs for bringing this Complaint;

       All other relief in law and in equity as may be proven at trail; and

       Plaintiff requests a jury trial.

                                                                    I submitted




                                                      *l5avid Goad, Plaintiff'pro se
                                                       1154 Rivertree Drive
                                                      New Braunfels, Texas 78130
                                                      (830)515-2052




                                                -9-
                           CERTIFICATE OF SERVICE                            ;


     The undersigned certifies that on September 3, 2014. this FIRST AMENDED
COMPLAINT was served on all parties in accordance with Texas Rules of Civil Procedure as
sei out herein below:


       Jeremy R. Sloan. Esq.
       16500 San Pedro., Suite 410
       San Antonio. Texas 78232
       U.S. Mail




                                          - 10-
                                          DAVID GOAD
                                       1154 Rivertrcc Drive
                                   New Braunfels, Texas 78130
                                    1983 remedies^ gmail.com
                                           830-515-2052


                                            April 1.2014




                       FREEDOM OF INFORMATION ACT REQUEST

TO:       The County Appraisal District for Guadalupe Count)
          jo.sbomc@guadalupead.org
          Sequin. Texas 78155


Dear Ms. Osborne:


          Pursuant to 5 U.S.C. §522 el seij., and Tex. Gov"t. Code. Sec. 552.022       4. Please provide access to the originals of all hand written or typed notes, photo's, other
properties used as comparables. and all data used to appraise said propert\. It is important thai a'i
amenities, condition of, and notation(s) (including pictures) be provided for the comparable*.


       5. Please provide ihe sources and dates gathered for al! data used in process of appraising
said properly.


        (». Please provide the legal term and the trade term to define the method in which the
appraiser followed to conduct his/her evaluation lor the appraisal.


        7. If any of the requests are withheld please state the nature of the withheld document or
other, and under what legal premise you assert the withholding.




        You are welcome to contact me with am questions. preferabh by email as listed above.
In the event this information is held within a computer or even a paper file. 1 ask thai you to
provide me a date, time and location in which I can review. In the event 1 need copies, i will
mark each page in an acceptable manner to accomplish this task alter review.

       If any of these records do not exist please inform me.




                                                 Thank You
                                                  David Goad
                                                                                                 APRJ5 20H
                             GUADALUPE APPRAISAL DISTRICT J""**'*""*« *■*•

               Main Ollieg            Sri* rt/. Suliilalkm   ItnairlnrilirtfliOT                   d
                                      1101 Hbc.1 lid.        Di. CivgCilcnaK-Clcir
               Scguin, Tcms 78155     Silicic, Ten* 7B15-1   Mn.'IVic Mlnidiy-Vire-CI*air
               83O30133I3                                    Mr.MaAWlUon-Scocuuy
                                                             Mr. Daiicu VJimu- Mci:ilx-r
                                                             Mr. Lain It. Ibraiiez, Sr.-Mcnbar


                                       REQUESTFOR FIELD INSPECTION

  The Guadalupe Appraisal District (G.A.O.) requests your consent as legal owner or authorized agent to inspez;
  property identification U:                   . Acknowledgment below indicates that you are aware of this
  request for field inspection, and hereby have authority and gram aulhotity to the Guadalupe Appraisal District
  Chief Appraiser or Chief Appraiser's designec lo field inspect the above referenced property for the current
  January l" appraisal date for the limited purpose and scope as outlined in §6.01 and §23.01 of the Texas Tax
  Code, Texas Constitution Article VITI, §1. and 34 Texas Administrative Code, §9.3001.

  Please be advised thai if request for inspection is granted this inspection will occur after the date indicated
  below.


^Consent for field inspection is granted this the / $~~&w of/v%_^/.                     , 20/ 9.
                 field inspection is granted.




  Signature ofLegal Owner or Authorized Ageru-Licensett_




  PfmtedName ofLegal Owner or Authorized Agent




  Acknowledgment of above noted designation:




  G.A.D. Representative
Z3T-'




        y
Goad property photo


                      ^»   y




                                           il             tf


                               art
I of                                 8 25 20!-! ! !:!)!   \\!
EXHIBIT "B
                                         CAUSE NO. JSC4-4995

         DAVID GOAD                               §               IN THE JUSTICE COURT
                            Plaintiff,            §
    V.
                                                  §
                                                  §                  PRECINCT NO. FOUR
         JAMIE OSBORNE
                            Defendant.
                                                  §      GUADALUPE COUNTY. TEXAS



    I                   MOTION FOR FAIR TRIAL VENUE CHANGE


            Plaintiff, David Goad, bring this MOTION FOR FAIR TRIAL CHANGE as provided

under TRCP Part V. Rule 502.4 (c). Plaintiff asserts that he cannot and will not be afforded a

fair trail in Guadalupe County or any surrounding Counties, including but not limited to:

Comal, Bexar, and Hayes Counties. In these counties, David Goad has suffered the same or

similar issues, which precludes him from a fair trial.

            I. Furthermore, plaintiff believes any county in which Judge Gary Steel and/or all other

judges from Guadalupe County have influence in. will result in the same.

                                     TRIGGER IN THIS CASE


j           2. The trigger that has brought this motion (denial of subpoenas) may appear small or

trivial, however, when we add this denial together with the mountain of other similar examples

of conduct within Guadalupe. Comal, Bexar. and Hayes County Courts, the "conscious is

shocked."


            3. On September 3, 2014, David Goad presented PLAINTIFF'S REQUEST FOR A

COURT ISSUED SUBPOENA DUCES TECUM. See attached Exhibit "A" incorporated

into this document by reference and made a part of (declined and the judge refuses to sign

order of denial). It goes on to explain a cost savings to the taxpayers and a pro se litigant

should be afforded the same rights as an attorney. An attorney is allowed by statute to issue his
own subpoenas for "non-discovery" witnesses at both hearings and at trials. Again, in this case

David Goad wishes an equal process (protection) of the law. and the surprise that conies with

the right to subpoena a witness. David Goad does not want his witnesses tampered with or

intimidated before they go onto the stand.


        4. David Goad has calied witnesses in the past only to have them arrested on


"overstated charges." claims one of the most powerful law (urns in San Antonio, whom has


represented Mr. Butt and or HOB stores. Many if not hundreds fear being associated with


David Goad based upon the intimidation from District Attorneys and law enforcement.

        5. So powerful, Texas Attorney General. Gregg Abbott, tied the hands of one of his

own attorneys. Steven Todd (Major Crimes and Violent Offenders Section) when Mr. Todd


discovered Guadalupe County District Attorney Heather McMinn. fka I leather Hollub had

knowingly presented false information to a grand jury to indict David Goad. See Ihe Stale of

Texas v. Goad Case number 09-0190-CR. One witness named in the indictment (listed) DID

NOT EVEN KNOW HIS NAME WAS ON AN INDICTMENT. Mr. Todd. rather than move

for dismissal, took the evidence back to the same grand jury that first approved the indictment,

as a result, the indictment was issued a "no bill," if I stated "no bill" correctly. Is this because

the attorney general did not want his hands unclean, before the powerful in Guadalupe County,

would this have harmed his run for governor?

       6. David Goad attempted to present to Mr. Todd addition "joint action" by Comal

District Attorney Jennifer Tharp. David Goad alleged Ms. Tharp had "sanitized" certain police

officer recordings (among other issues) in New Braunfels, Comal County, in The Stale of

Texas v. Goad Case number C2008-1461C. !n this case David Goad was ordered not to see his

children for two years, even after the lady from child protective services (from Guadalupe

County) was recorded stating that David Goad had not physically abused his daughters), the

foundation of the case. To make a long story short, Mr. Todd responded with "my hands are
lied" when David Goad asked if he was going to prosecute Ms. Ilollub and other powerful

Guadalupe County Officials. As a result, many other frauds upon the court have taken place

and continue to this day.


                       WHAT DID GOAD DUE TO DISSERVE THIS?


         7. David Goad, in 2008, filed a civil RICO case in Federal Court (one of two cases)

Goad v. Anderson et al case number SA08CA0674FB. and Goad v. Debi Crow (Guadalupe

County District Clerk) et al case number SA11CA1056-OG. In Goad v. Anderson. Guadalupe

County brought in their heavy hitters on an unsuccessful 12(b)(6) motion to dismiss hearing.


The Judge (she is no longer on the bench along with another judge who ruled in David Goad's


favor) let stand the RICO/1983 causes of action. The ease was later dismissed on questionable

(without the support of case law) grounds. The second case was also dismissed, but this case

has clear evidence of fraud upon the court by Federal Judges. Can any solution exist here in the

South?


         8. One case in point. David Goad contacted the Texas Commission on Judicial Conduct

complaining of Guadalupe County Judge. Gary Steel. Bob Warncke from TCOJC staled, "we

do not have the resources to gain copies of the case documents" David Goad spent much time

and money compiling all the information which took greater than one month. David Goad

called Mr. Warneke when the very large file was compiled requesting a time to deliver by car

the very large file(s) and discus the facts. Mr. Warneke declined and asked for just a few pages

instead. Three judges later and all the same, not even one question from the TCOJC. Clearly,

this commission is about protecting judges not correcting them. It is the FBI that has been in

the news correcting judges here In the South!

         l). I-'or these reasons, plaintiff. David Goad requests this matter be moved to a county

other than the counties mentioned. It possible the only county, if any. would be Travis County,

wherein David Goad will be introduced to justice.
       10. The corruption and prejudice is so great that Plaintiff is unable to receive a fair trial

in the Counties listed above, the counties that can be influenced by those listed above, and the

judges from Guadalupc County.


       11. Attached and incorporated into this motion by reference, please find a true copy of

the original sworn declarations in support of this motion.

       I. David Goad, swear under the penalty of perjury that the above is true and lo the best

of my knowledge correct.




                                              Resdectfimlv submitted.




                                              DAVID GOAD. Plaintiff
                                              1154 Rivertree Drive
                                              New Braunfels. Texas 78130
                                              830-515-2052




                            CERTIFICATE OF SERVICE

The undersigned certifies that on Sept 5. 2014, this MOTION FOR FAIR TRIAL VENUE
CHANCE was served on all parties in accordance with Texas Rules of Civil Procedure as set
out herein below:


       Jeremy R. Sloan. Ksq.
       16500 San Pedro.. Suite 410
       San Antonio. Texas 78232
       U.S. Mail
EXHIBIT "C
                                       CAUSE NO. JSC4-4995

 DAVID GOAD                                    g                IN T) IE JUSTICE COURT
                          Plaintiff.           §


                                               $                    PRECINCT NO. FOUR
 JAMIE OSI3ORNE                                §
                         Defendant.            §
                                               §       GUADAI.1IPE COUNTY. TEXAS


                       MOTION TO REINSTATE AFTER DISMISSAL

        This Motion brought by plaintiff. David Goad (DG). moves Judge Friesenhahn to

reinstate this case.


        1. On September 10, 2014, Judge Friesenhahn dismissed this case, see Exhibit "A"

attached and incorporated herein by reference along with other exhibits, claiming: " The

problem is I don t have jurisdiction in this case. This case has to he in the district court. You

say you sued them individually and not the appraisal district it's got lo he in district court. I

cannot hear a case against the appraisal district, sorry. When the documents were stored at

the appraisal district and sanitized the appraisal district was involved. I have no jurisdiction

in this case. " See attached AGREED RECORD. Exhibit "B". DG believes Judge

Friesenhahn's actions arc directed by Robert Etlinger. an attorney for Guadalupe County.

       2. Furthermore. Judge Friesenhahn disallowed all Motions submitted by DG. see

Exhibit "C". including but not limited to. PLAINTIFF'S REQUEST FOR LEAVE TO FILE

HIS FIRST AMENDED COMPLAINT AND NOTICE OF OBJECTION, a third order

Exhibit "D", GRANTfNG DEFENDANT'S MOTION FOR SUMMARY JUDGMENT,

signed after Judge Frieshanan ordered that he did not have jurisdiction over the case.

       3. None of Judge Friesenhahn's actions comport with the law.

       4. No Plea lo the Jurisdiction. Motion to Dismiss for lack of Jurisdiction was plead,

and no Special Appearance requested by defendant. A defendant waives any objection to
personal jurisdiction by making a general appearance. See, e.g., Morris v. Morris. 894

S.W.2d 859,862 (Tex. App—Forth Worth 1995, no writ). A Special Appearance must be

heard and determined before any other motion, or pleading may be heard. jTRCP 120(a)(2).|

and The trial court must consider evidence on a plea to the jurisdiction when evidence is

necessary to determine jurisdiction facts. State v. Holland, 221 S.W.3d 639, 643 (Tex.


2007). The file will reflect Judge Friesenhahn refused DG's request to subpoena witnesses


and documents. DG believes this refusal was a result of the possibility that information

brought forward from the refused subpoenas would have resulted in the issuance of I

                                                                                       I
indictments against the defendant. We must also add: Evidence is not necessary to resolve a

plea to the jurisdiction when the plaintiffs petition affirmatively demonstrates the courts

jurisdiction. Miranda, 133 S.W.3d at 226-27. A plea to the jurisdiction is proper to i

challenge a suit brought in one court when another court has exclusive jurisdiction. Jansen v.


Fitzpatrick, 14 S.W.3d 426,430-31 9Tex.App—Houston (2002). LAST BUTNOTj

LEAST. If a court lacks subject-matter jurisdiction, it does not have the power to transfer the

case to the appropriate court. State v. Benavides, 772 S.W.2d 271,273 (Tex.App—Corpus

Christi 1989, writ denied). This also tells us that Judge Friesenhahn had no authority to

grant the defendants Motion for Summary Judgment, or deny ALL of David Goad's motions

upon signing the Dismissal for lack of.Subject Matter Jurisdiction!                        ;

       5. Unless it is clear from the pleadings that the court does not have jurisdiction over

the controversy, the court should retain the case. Peek v. Equipment Serv., 779 S.W.2d 802

(Tex 1989). If the jurisdiction! defect is a pleading defect, it can be cured by amendment. In

this case, Judge Friesenhahn denied all of DG's motions, which included his FIRST

AMENDED COMPLAINT.
           6. There is no supporting law. that because the appraisal district "stored" records a


suit could only be brought against the appraisal district (or any public entity). Furthermore, a
                                                                                            i




person or entity is not a party to a lawsuit unless named as a party. See TRCP 79: Mapco,


Inc. v. Carter, 817 S.W.2d 686,687 (Tex 1991). DG clearly plead that the suite did hot

include the appraisal district.


                                           CONCLUSION


           7. There exist no lawful grounds for Judge Friesenhahn's actions. These actions are


loud and clear in the AGREED RECORD.


                                              REQUEST                                           j
                                                                                                I
                                                                                                1



           8. Plaintiff, David Goad, asks Judge Frieshanan to reinstate this case, void ail jothcr

motions, and then transfer this case to a small claims court wherein David Goad can obtain      I

                                                                                                I
                                                                                                i



justice.                                                                                        ;
                                                                                                ]




                                                  RcspeptfuWy submitted.                        \




                                                  DAVID GOAD. Plaintiff
                                                  1154 Rivertree Drive
                                                 New Braunfcls. Texas 78130
                                                  830-515-2052



                               CERTIFICATE OF SERVICE
    The undersigned certifies that on Sept 24, 2014, this MOTION TO REINSTATE
AFTER DISMISSALwas served on all parties in accordance with Texas Rules of Civil
Procedure as set out herein below:                                                                  I

           Jeremy R. Sloan, Esq.
           16500 San Pedro., Suite 410
           San Antonio, Texas 78232
           U.S. Mail



                                                         David Goad
                                   CAUSE NO. JSC4-4995

                                                                    IN THE JUSTICE COURT
DAVID GOAD                                      §
        PLAINTIFF                               §
                                                §
                                                                              PRECINCT NO. 4
VS.                                             §
                                                §
JAMIE OSBORNE                                   §
                                                              GUADALUPE COUNTY, TEXAS
     DEFENDANT                                  §

      ORDER GRANTING DEFENDANT JAMIE OSBORNE'S MOTION TO DISMISS

ON THIS DAY the Court considered Defendant Jamie Osborne's Motion to Dismiss. The

Court, having reviewed the Motion, the response if any and arguments of the parties, if any, is of

the opinion that the motion is well taken and should be granted.

        IT IS THEREFORE ORDERED ADJUDGED AND DECREED that Plaintiffs lawsuit is

DISMISSED for want of Subject Matter Jurisdiction.




Signed on




                                                      "onor^fcle^udge Presiding




                                                                                  J*
                                       CAUSE NO. JSC4-4W5


 DAVID (JOAD                                     §                IN 11 IE JUSTICE COURT
                          Plaintiff.             §
 v.                                              Jj

                                                 §                    PRECINCT NO. FOUR
JAMIE OSBORNE                                   s<
                         Defendant.              $
                                                 vj      GL ADA1.UPI COUNTY. TEXAS


                AGREED RECORD OF SEPTEMBER UK 2014 HEARING


        This AGREED RECORD of^he September 10. 2014. hearing comes unopposed by

the defendant or Judge Friescnhahn. Therefore, in the name of justice, it is agreed, this record

shall memorialize the hearirm that dav.




1. Judge: We are here on two cases David Goad v. Erick Stre>. and David Goad v. Jaime

Osborne.




2. Judge: We arc going lo address the motions in the order received by the court.




3. Goad: Objection. The Motion for Fair Trial and Venue Change should be addressed first.

it sets precedence over all other motions because it is writ ten law. and I can find no exception

to that law. a new law. first adopted one year ago. it is also a constitutional issue.




4. Judge: The problem is it is a Fair Trial Venue motion and were not at trial.




5. Judge: The motion is denied.
     6. Sloan: There are three grounds in the partial summary judgment in which my clients are
                                                                                             i

     entitled to. governmental immunity, substantive due process, and procedural due process. Mr.

     Goad did not participate in either, as he did noi make a protest in the relevant years. This is a

     lawsuit that should be llled against the appraisal district and not my clients. Mr. Goad's

    pleadings are groundless and should not be allowed by this court.




    7. Goad: I object to everything that wasn't plead in his first responsive pleading. We are here

    on an issue of immunity. This whole hearing should be focused upon that. I will speak on
                                                                                                 i
    federal law because it is over state law. The state cannot make a law the trumps federal law
                                                                                          I
    as I have stated in my pleadings. If" I could have brought in wimesscs today this thingi would

    be over with and all we would have to do is assemble a jury for damages. Hopefully, and

    indictment would be issued.




I   8. Goad: (Reads from his First Amended Complaint): #6 thru £24. 1 provide both law from

    the United States Supreme Court and the 5lh District which is over this court. This is all based

    upon federal law.




    9. Judge: We're going by state law because we're in state court not a federal court.



    10. Goad: Can I pull up federal case law to prove my point. I have all the books here    on        the

    federal case law that allows state courts to hear these matters. Also, state law does not        illow

    immunity when someone acts in a fraudulent manner.
11. Judge: We are here for two motions, immunity and subject matter jurisdiction. | agree

that state law does not trump federal law, but we are not in federal court we are in state court.




12. Goad: I would like to cite federal law from the books 1 brought from the number one

man quoted in the U.S. Supreme Court. You cannot erase federal law because we are in a

state court.




13. Judge: The problem is 1 don"t have jurisdiction in this case. This case has to be in district

court. You say you sued them individually and not the appraisal district, its got to be in

district court. I cannot hear a case against the appraisal district, sorry. When the documents

were stored at the appraisal district and sanitized the appraisal district was involved.j 1 have

no jurisdiction in this case.

                                               Restxictfuftv submitted.




                                               DAVID GOAD. Plaintiff
                                               1154 Rivertree Drive
                                               New Braunlels. Texas 78130
                                               830-515-2052



                                CERTIFICATE OF SERVICE
         The undersigned certifies that on Sept 24. 2014, this AGREED RECORD was
served on all parties in accordance with Texas Rules of Civil Procedure as set out herein
below:                                                                                   ;


         Jeremy R. Sloan, Esq.
         16500 San Pedro.. Suite 410
         San Antonio. Texas 78232
         U.S. Mail


                                                       David Goad